Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al (2018/0307909) in view of Arai et al (6,201,542).
With respect to claims 1,9,15, O’Brien discloses a method comprising: receiving topology data corresponding to a network 201,202 (fig 2) (para [0025], “the system aggregates configuration data and real-time status information from the plurality of appliances via an appliance communication device. In some embodiments, the configuration data may generally refer to appliance configurations that may be static, dynamic, or changeable by a user”); displaying a Virtual Reality (VR) representation of the network 800 (fig 8) (para [0027], “the system generates graphical representations of the plurality of appliances. In some embodiments, a graphical representation of an appliance may comprise an icon, a 3D object, a geometrical shape, a model of the appliance, and the like. In some embodiments, the graphical representation of an appliance may be generated based on the configuration data and the real-time status information associated with the appliance”) on a VR user interface device based on the received topology data 205 (fig 2), wherein displaying the VR representation of the network comprises: overlaying, in the VR representation of the network 800 (fig 8), a hologram (para [0019], “In some embodiments, the VR display device 128 may comprise a head mounted display, a VR room, a VR dome display, a projection display, a hologram display, and the like”) on an image of a device in the network (para [0027], “the system generates graphical representations of the plurality of appliances. In some embodiments, a graphical representation of an appliance may comprise an icon, a 3D object, a geometrical shape, a model of the appliance, and the like. In some embodiments, the graphical representation of an appliance may be generated based on the configuration data and the real-time status information associated with the appliance”), and overlaying, in the VR representation of the network, another hologram corresponding to an interface in the network 900 (fig 9) (para [0072], “an illustration of a VR network management user interface is shown. The VR user interface 900 comprises graphical representations of nodes 902 and 905, data packets 910, and a quarantine frame 920 … In some embodiments, a user may keep the packet in quarantine, destroy the packet, or release the packet back into the data flow by dragging the packet back into the representation of the data flow. In some embodiments, the YR user interface 900 may be displayed in a frame such as the frames described in FIG. 8 or in a different user interface. In some embodiments, when a frame in the YR user interface corresponding to the data flow between nodes 902 and 905 is selected, the YR user interface 900 may be displayed in a 3D layout in front of the user”); receiving, from a user through the VR user interface device (fig 5) (para [0049], “the system detects a user action. In some embodiments, the user action may be detected via a motion sensor. In some embodiments, the motion sensor may comprise one or more of an optical sensor, a camera, a head motion tracker, an eye tracker, a gesture sensor, a gesture tracking glove, a wearable sensor, and the like. In some embodiments, the motion sensor may comprise a plurality of sensor types ( e.g. eye tracker and gesture tracking glove) and may be implemented as one or more devices. In some embodiments, the motion sensor may comprise the motion sensor 129 described with reference to FIG.1 herein”), changes to the network (para [0051], “In the event that the action detected in step 307 corresponds to a modification action, the process may proceed to step 320. In step 320, the system determines a rerouting command for the data packet selected by the user. In some embodiments, a rerouting command may comprise an action associated with a modification of the data packet's destination and/or route”); and displaying, in the VR representation of the network on the VR user interface device, effects on behavior (fig 9) of the network that would result in response to the received changes (para [0052], “In another example, a node may be configured to strip the payload of a packet and add a different header such that the data packet is forwarded to a different destination. After the rerouting command is forwarded, in step 322, the system updates the display of the plurality of data packets based on an updated data flow information aggregated from the network after the rerouting command is executed”).
O’Brien does not disclose wherein displaying the VR representation of the network comprises displaying a polygon rendering of the network. Arai discloses a display using a polygon method (abstract). It would have been obvious to one of 

With respect to claims 2,16, O’Brien discloses receiving the topology data further comprise importing configuration and log information corresponding to the network (para [0064], “In step 611, the user may select a saved session and/or previously configured picture frame. If the selected frame is associated with historical data, in step 612, the system retrieves historical data from a storage device and loads the data into the user interface”).

With respect to claims 3,17, O’Brien discloses wherein the hologram indicates at least one of the following: a networking function corresponding to the device and a configuration function corresponding to the device (para [0074], “In some embodiments, a user is required to log in through a web page portal from another device to make configuration changes to their computer appliances”; para [0075], “In some embodiments, a virtual appliance interface provides a graphical user interface (GUI) with plugins to allow users to remotely manage various facets of an appliance. Management and control of appliances may be accomplished through plugins installed into the GUI. Technicians may navigate the GUI and interface with appliances to access configurations and make alterations to the appliance from the user interface”). 

In some embodiments, the user may select an appliance and/or a frame by pointing to or touching the representation of the appliance/frame in the VR space”) and speech (para [0035], “In some embodiments, the user may perform a specified gesture ( e.g. swipe, pinch) or a combination of a gesture and voice command (e.g. touch and say "reset") on a representation of an appliance”).

With respect to claims 5,19, O’Brien discloses the another hologram comprises a virtual representation of an on/off switch having an on position that enables the interface and an off position that disables the interface (para [0035], “In some embodiments, the user may perform a specified gesture ( e.g. swipe, pinch) or a combination of a gesture and voice command (e.g. touch and say "reset") on a representation of an appliance to turn the applicant on or off”).

With respect to claims 7,10,11,20, O’Brien discloses the another hologram comprising comprises a menu comprising a plurality of symbols respectively corresponding to different configuration functions of the interface (para [0042], “In some embodiments, a graphical representation of a data packet may comprise at least one visual indicator associated with a characteristic of the data packet. In some embodiments, a visual indicator may comprise one or more of shape, size, color, texture, brightness, location, orientation, image, icon, text, symbol, animation, etc. In some embodiments, a visual indicator may generally be any visual element that distinguishes a graphical representation from another”).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al (2018/0307909) in view of Arai et al (6,201,542) Official Notice.
With respect to claims 12-14, O’Brien does not disclose identifying a location on the network with a configuration block different from that of analog objects in the network or identifying an object on the network that has a configuration different from that of a reference configuration source or providing the user with haptic feedback when the user selects an object in the VR representation that needs attention. The Official Notice is taken that the claimed limitations would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien with the known claimed limitations for different intended uses. The modification involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed on 12/17/2020 have been fully considered but they are not persuasive.
Refer to discussion above for the arguments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        03/12/2021